                 Case: 1:21-cr-00011-MRB Doc #: 17 Filed: 07/20/21 Page: 1 of 7 PAGEID #: 136
AO 2458 (Rev. 09/ 19)   Judgment in a C riminal Case
                        Sheet I



                                            UNITED STATES DISTRICT COURT
                                                               Southern District of Ohio
                                                                            )
              UNITED STATES OF AMERICA                                      )      JUDGMENT IN A CRIMINAL CASE
                                    v.                                      )
                         Susan Abramovitz                                   )
                                                                                   Case Number: 1:21cr011
                                                                            )
                                                                            )      USM Number: 37492-509
                                                                            )
                                                                            )        Jennifer Gatherwright
                                                                            )      Defendant·s Attorney
THE DEFENDANT:
~ pleaded guilty to count(s)             1 of the Indictment
0 pleaded nolo contendere to count(s)
   which was accepted by the court.
0 was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                        Offense Ended
26 USC 7202                         Willful Failure to Collect or Pay Over Tax                              3/31/2015                1




       The defendant is sentenced as provided in pages 2 through           __J__           of this judgment. The sentence is imposed pursuant to
the Sentencing Refonn Act of 1984.
0 The defendant has been found not guilty on count(s)
0 Count(s)                                                Dis        Dare dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenclant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                           7/19/2021
                                                                           Date oflmposition of Judgment



                                                                            ~~
                                                                                      Michael R. Barrett, United States District Judge
                                                                           Name and Title of Judge




                                                                           Date
                   Case: 1:21-cr-00011-MRB Doc #: 17 Filed: 07/20/21 Page: 2 of 7 PAGEID #: 137

AO 245B (Rev. 09/ 19) Judgment in Criminal Case
                       Sheet 2 - lmprisonment
                                                                                                  Judgment -   Page     2   of   7
 DEFENDANT: Susan Abramovitz
 CASE NUMBER: 1:21cr011

                                                          IMPRISONMENT

           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:

 Count 1: One (1) day BOP custody with credit for time served.




      D The court makes the following recommendations to the Bureau of Prisons:




      D The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
           D at - - -- - -- -- - D a.m.                      D p.m.       on

           D as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           D before 2 p.m. on
           D as notified by the United States Marshal.
           D as notified by the Probation or Pretrial Services Office.


                                                                RETURN
 I have executed this judgment as follows:




           Defendant delivered on                                                       to

 at _ __ _ __ __ _ _ _ _____ , with a certified copy of this judgment.



                                                                                                UNITED STATES MARSHAL



                                                                         By - - - - - -- - - - - -- - - -- -- - -- -
                                                                                             DEPUTY UNITED STATES MARSHAL
                Case: 1:21-cr-00011-MRB Doc #: 17 Filed: 07/20/21 Page: 3 of 7 PAGEID #: 138
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 4A - Probation
                                                                                                  Judgment-Page _ _.,,
                                                                                                                    3'---      of _ _   _,1
DEFENDANT: Susan Abramovitz
CASE NUMBER: 1:21cr011

                                        STANDARD CONDITIONS OF SUPERVISION
As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
       you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. If notifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware ofa change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or e lsewhere, and you must permit the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. lf you know someone has been
       convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
I 0.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
       designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.    You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13.    You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                                      Date
                  Case: 1:21-cr-00011-MRB Doc #: 17 Filed: 07/20/21 Page: 4 of 7 PAGEID #: 139

AO 2458 (Rev. 09/19) Judgment in a Criminal Case
                     Sheet 3 - Supervised Release
                                                                                                       Judgment-Page _ '{
                                                                                                                        _ _     of - -   ~ --
DEFENDANT: Susan Abramovitz
CASE NUMBER: 1:21cr011
                                                     SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a tenn of:

 Count 1: Three (3) years subject to review.




                                                    MANDATORY CONDITIONS
1.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
              0 The above drug testing condition is suspended, based on the court's determination that you
                  pose a low risk of future substance abuse. (check if applicable)
4.     D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check if applicable)
5.     [t1 You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
6.     0 You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.     0 You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                   Case: 1:21-cr-00011-MRB Doc #: 17 Filed: 07/20/21 Page: 5 of 7 PAGEID #: 140

AO 245B (Rev. 09/ I 9)   Judgment in a Criminal Case
                         Sheet 3B - Supervised Release
                                                                                            Judgment-Page ___5_ of             7
DEFENDAN T: Susan Abramovitz
CASE NUMBER: 1:21cr011

                                       ADDITIONAL SUPERVISED RELEASE TERMS
 1.) The defendant shall provide access to her financial information and not obtain any new credit or make any major
 purchases until her financial obligations have been met in full at the discretion of the probation officer.

 2.) The defendant shall maintain full-time verifiable employment, at the direction of the probation officer to make regular
 payments toward her restitution obligation.

 3.) The defendant, at the direction of the probation officer, shall participate in a mental health treatment program which may
 include psychopharmacology and follow the rules and regulations of that program. The probation officer, in consultation
 with the treatment provider, will supervise her participation in the program (provider location, modality duration, intensity,
 etc.). The defendant may be responsible for the costs of the program to be determined by the probation officer based upon
 ability to pay.
                    Case: 1:21-cr-00011-MRB Doc #: 17 Filed: 07/20/21 Page: 6 of 7 PAGEID #: 141
AO 2458 (Rev. 09/19)    Judgment in a Criminal Case
                        Sheet 5 - Criminal Monetary Penalties
                                                                                                                Judgment -   Page - -'6
                                                                                                                                      " ---   of     7
 DEFENDANT: Susan Abramovitz
 CASE NUMBER: 1:21cr011
                                                CRIMINAL MONETARY PENALTIES
        The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment             Restitution                     Fine                        AVAA Assessment*             JVTA Assessment**
 TOTALS              $ 100.00                $ 472,550.10                $                            $                            $



 D The determination of restitution is deferred until - - - -- . An Amended Judgment in a Criminal Case (AO 245C) will be
        entered after such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
        If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
        the priority or~er or perc~ntage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
        before the Umted States 1s paid.

 Name of Payee                                                    Total Loss***                       Restitution Ordered         Priority or Percentage
  Internal Revenue Service - RACS                                                                               $472,550.10

  Attn: Mail Stop 6261, Restitution

  333 W. Pershing Avenue

  Kansas City, MO 64108




 TOTALS                                $ _ _ __            __0._00
                                                                 _                     $                  472,550.10
                                                                                           - - -- ----=----

 D       Restitution amount ordered pursuant to plea agreement $
                                                                              - -- - - -- - - -
 D       The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
         fifteenth day after the date of the judgment, pursuant to 18 U .S.C. § 36 I2(f). All of the payment options on Sheet 6 may be subject
         to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 !ill    The court determined that the defendant does not have the ability to pay interest and it is ordered that:

         Ill   the interest requirement is waived for the         D    fine     !ill   restitution.

         D the interest requirement for the          D     fine       D restitution is modified as follows:

 * Amy, Vicky, ~nd Andy Child Pomoiraphy Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for victims of Trafficking Act of2015, Pub. L. No. 114-22.
 *** Findings for the total amount of losses are required under Chapters I 09A, 110, 11 0A, and 113A of Title I 8 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.
                    Case: 1:21-cr-00011-MRB Doc #: 17 Filed: 07/20/21 Page: 7 of 7 PAGEID #: 142
AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 6 - Schedule of Payments
                                                                                                            Judgment -   Page   _ .L7_   of
 DEFENDANT: Susan Abramovitz
 CASE NUMBER: 1:21cr011

                                                         SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     ~      Lump sum payment of$         472,650 .10            due immediately, balance due


              •     not later than
                                                                  Ill
                                                                        , or
                                                                                   D F below; or
              Ill   in accordance with    •    C,
                                                     •    D,             E, or

 B     •      Payment to begin immediately (may be combined with                 • c,     D   D,or    D F below); or

 C     D Payment in equal            _ _ __ _ (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                            (e.g. , months or years), to commence _ __ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

 D     D      Payment in equal      _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                            (e.g., months or years) , to commence _ __ __ (e.g., 30 or 60 days) after release from imprisonment to a
              term of supervision; or

 E     !ill   Payment during the term of supervised release will commence within    60            (e.g. , 30 or 60 days) after release from
              imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     D      Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, ifthis jud,gment imposes imprisonment, payment ofcriminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penatties, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D     Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                                     Joint and Several              Corresponding Payee,
       (including defendant number)                            Total Amount                      Amount                        if appropriate




 D     The defendant shall pay the cost of prosecution.

 D     The defendant shall pay the following court cost(s):

 D     The defendant shall forfeit the defendant' s interest in the following property to the United States:




 Payments shall be a_pplied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
 (5) fine principal, (o J fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (I 0) costs, including cost of
 prosecution and court costs.
